Case 1:21-cr-00107-RDM Document 11-1 Filed 02/26/21 Page 1 of 4




                 Exhibit 1
       Case 1:21-cr-00107-RDM Document 11-1 Filed 02/26/21 Page 2 of 4




To The Honorable Judge Moss,

Sir, thank you for the opportunity to be heard. This letter is from Joseph and Alise
Cua, Bruno’s parents. He is the oldest of our three children, his siblings are Nina,
17, and Nico, 13.

Bruno was in solitary confinement since the arrest on February 5th until February
25th (due to covid quarantine restrictions). On February 25th, he was transported to
Grady County Jail in Oklahoma City, where he is in a cell with 30 men/inmates. It
has been an extremely traumatic few weeks for him and our entire family. By the
time of the DC bond hearing, he will have been in detention for as long as 4 weeks.
That is a whole lot of time alone with his thoughts and fears. The hundreds of hours
of soul searching and reflection have brought Bruno to a place of clarity, and deep,
genuine remorse for his actions. Despite being considered an adult, he is very
much still a kid your honor, and has been harshly impacted by this experience.

During this same period, we have also have spent countless hours crying and
reflecting on what we could/should have done differently, and of course, deeply
regretting attending the January 6th protest altogether. Parenting mistakes we have
made to date, we assure you your honor, will not be repeated. The events of
January 6th at the Capitol were horrific. We did not expect anything like that to
happen, much less for Bruno to go inside. We never would have gone to
Washington if we would have known things would have turned violent. We wish so
much that we would not have agreed to let him get a closer look at what was
unfolding at the Capitol, but we honestly had no thought that Bruno would ever get
involved. But beyond that, we feel it is important for you to know that any doubts
we have had about the presidential election are gone. We realized that shortly after
January 6th and well before Bruno was arrested. We both feel embarrassed that we
went down the path of believing President Trump and other leaders that
widespread fraud had stolen the election from him. We see now that it was all lies.

We also want you to know that, during the 30 days between Jan 6th and Feb 5th,
we did take disciplinary action. First, we restricted Bruno to our home/farm, though
he was permitted to run some errands such as picking up materials for projects.
For the most part, except when he was doing his online classes, he was occupied
with various house and farm chores/projects, such as moving and cutting up a
large tree that fell across and blocked the driveway, changing air filters in the
house, fixing fences, feeding chickens, dogs, horses, whatever was needed.

Secondly, we instructed him to focus on completing his online classes as quickly as
possible. Bruno completed 3 of the 6 remaining online classes needed to graduate
high school. The dates of completion were Jan 13, Jan 18 and Jan 26.
       Case 1:21-cr-00107-RDM Document 11-1 Filed 02/26/21 Page 3 of 4




Additionally, we revoked our son’s social media after the 6th. We told him no
posting, but did not expressly say no dm’s (private direct messages). We were
wrong to assume that was implicitly understood by an 18 year old kid. We take
responsibility for not being specific, and certainly regret that we weren’t.
Nonetheless, we do not give him a free pass. We are very upset about the direct
messages! Yet despite the absurd content, and our disappointment in Bruno for
saying those things, we truly believe it was idle talk; online persona posturing,
parroting other online figures, that was never intended to be actionable. But we
recognize the serious nature of saying those things.

Since he was arrested on February 5th, he has had a total paradigm shift and
gained a fresh perspective on life. Among desperate sobs, says he hopes he gets a
second chance and says he will never step foot in a jail again unless it is to counsel
other prisoners.

He has turned completely away from any and all politics. He now has a renewed
desire to be with family, to finish high school, to teach kids that one impulsive
decision can ruin one’s life, and to have gratitude for every little thing. His deepest
longing is to be home with his parents to await the trial.

Bruno is broken and ashamed about his actions. He is not complaining. He is not
angry. He has repeatedly expressed genuine compassion and concern for the other
inmates, thinking about others above himself. He has learned an incredibly painful
lesson. This is not a kid that will risk being returned to detention to await trial by
violating his bond conditions.

You see, Your Honor, Bruno is 18 going on 15, a young 18 if you will. Unlike many
other boys his age, he still loves being at home with his family, spends much of his
time outdoors, he has never smoked a cigarette, a vape, had a sip of alcohol, done
a single drug or cuss. He spends his time doing handyman and yard jobs, working
on his truck, helping friends with their trucks, building treehouses, and doing fun
projects with his many middle school boy “fans” such as transporting fish and
restocking neighborhood ponds. He has no prior record to date, no speeding
tickets, and one citation for honking his air horn, which we went to pay the day he
was arrested. After the arrest at the courthouse, I (his father) proceeded to pay the
ticket, (Bruno had given me the money for the ticket). Again, this is not a kid that
will be released on bail only to do something that would risk his returning to jail.

As you are aware, pre-trial services in Atlanta recommended $15,000 signature
bond with freedom of movement in the Northern District and few restrictions. Even
so, we had already planned additional restrictions of our own: no smart phone, no
access to the internet aside from his online classes/education, and of course,
absolutely no social media. No ear tuned to rhetoric and misinformation, no
       Case 1:21-cr-00107-RDM Document 11-1 Filed 02/26/21 Page 4 of 4




opportunity to mess up. We want to provide solid guardrails and ensure his
success. We will confine him to his room if needed to make you comfortable with
his release your honor. As a side note, Bruno, himself expressed unsolicited, that
he does not even want a smart phone and definitely no social media. Additionally,
we plan to have Bruno, and our family see a counselor who can help us navigate
this difficult time in our lives and help us heal, restore our family, and move forward.

We have been married 21 years, and have lived in our community 14 years. Prior to
the pandemic, I worked for the same company for 21 years. We will provide a
stable, well controlled environment and strictly enforce the court’s conditions. We
take very seriously our role as custodians, which clearly has implications beyond a
parental one. We understand the custodians must bring him back to DC for the
next steps in the legal proceedings of this case, and to immediately call law
enforcement should he violate any part of the bail conditions. Without hesitation we
accept those responsibilities and promise to uphold them to the letter.

We realize in the eyes of the law he is considered an adult, but we hope you know
in your heart your honor, he is a teenager, barely past juvenile status, still a kid, and
will take this into consideration. As his parents, we are deeply concerned about his
age, safety, covid exposure, emotional and physical well-being in a detention
facility. We will diligently and rigidly enforce any and all bond conditions your honor
deems necessary in order to release him to us. With utmost respect, we implore the
court to allow our son’s release to the safety of his home, to await trial.

With respect and gratitude for your consideration,

Joseph Cua
Alise Cua, DVM
